April 21, 2010 VIA EDGAR H. Roger Schwall U.S. Securities and Exchange Commission Division of Corporate Finance Mail Stop 4628 Washington, DC 20549-4628 Re: Applied Minerals, Inc. Registration Statement on Amendment No. 2 to Form S-1 Filed April 9, 2010 Registration No. 33-16966 Dear Mr. Schwall: Pursuant to Rule 461 under the Securities Act of 1933, Applied Minerals, Inc. (the “Company”) hereby requests that the effectiveness of the above-captioned Registration Statement be accelerated to April 26, 2010, at 4:00 p.m., Washington, D.C. time, or as soon thereafter as practicable. The Company hereby acknowledges that: 1. Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. The Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, or require any additional information, please do not hesitate to call William Gleeson at K&L Gates LLP, the Company’s outside counsel, at (206) 623-7580. Very truly yours, /s/ Andre Zeitoun Andre Zeitoun Chief Executive Officer cc:John Lucas K&L Gates LLP
